Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


Haight Family, LLC, Appellant                         Appeal from the 66th District Court of Hill
                                                      County, Texas (Tr. Ct. No. CV446-18DC).
No. 06-20-00092-CV         v.                         Memorandum Opinion delivered by Chief
                                                      Justice Morriss, Justice Burgess and Justice
White Bluff Property Owners Association,              Stevens participating.
Inc., Appellee



       As stated in the Court’s opinion of this date, the parties have filed an agreed motion with
this Court to set aside the trial court’s judgment, without regard to the merits. Therefore, we set
aside the judgment of the trial court, without regard to the merits, and remand the cause to the
trial court for rendition of judgment in accordance with the parties’ settlement agreement.
       We further order that costs be borne by the party incurring the same.




                                                       RENDERED AUGUST 4, 2021
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk